Case: 12-50087       Document: 00512143438         Page: 1     Date Filed: 02/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 14, 2013
                                     No. 12-50087
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROGER MATA, also known as Roger Mata-Ferreiro, also known as Rogelio
Mata, Jr.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-1194-2


Before STEWART, Chief Judge, and KING and CLEMENT, Circuit Judges.
PER CURIAM:*
       Roger Mata appeals the three 120-month sentences that the district court
imposed following his convictions for conspiring to import cocaine, conspiring to
possess with intent to distribute cocaine, and possessing with intent to distribute
cocaine. Although we typically review sentences for reasonableness following
the bifurcated process set forth in Gall v. United States, 552 U.S. 38, 51 (2007),
Mata concedes that plain error applies because he failed to raise his current


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50087      Document: 00512143438       Page: 2    Date Filed: 02/14/2013

                                    No. 12-50087

arguments in the district court. See United States v. Peltier, 505 F.3d 389,
391-92 (5th Cir. 2007). To show plain error, the appellant must show a forfeited
error that is clear or obvious and that affects his substantial rights. Puckett v.
United States, 556 U.S. 129, 135 (2009). If the appellant makes such a showing,
this court has the discretion to correct the error but only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. Id. “To show
that an error affects a defendant’s substantial rights, the defendant must show
that it affected the outcome in the district court.” United States v. Mondragon-
Santiago, 564 F.3d 357, 364 (5th Cir. 2009).
      We need not decide whether the district court improperly referenced
information adduced during Mata’s wiretap hearing because Mata’s U.S.S.G.
§ 3B1.1(a) enhancement as an organizer, the validity of which he does not
challenge, precluded him from receiving a safety valve adjustment such that the
district court could not have sentenced him to less than the 120-month statutory
minimum sentences that he received on his convictions for conspiring to import
and possess with intent to distribute cocaine. See U.S.S.G. § 5C1.2(a)(4); 21
U.S.C. §§ 960(b)(1)(B) and 841(b)(1)(A)(ii). Indeed, his argument that the alleged
error affected any of his sentences is entirely conclusory; he fails to show that his
substantial rights were violated. See Mondragon-Santiago, 564 F.3d at 364.
      Mata also contends that the district court failed to consider the sentencing
factors of 18 U.S.C. § 3553(a), as mandated by the Supreme Court in Gall. He
cannot show an effect on his substantial rights because the district court
imposed the lowest possible sentence based on the statutory minimum sentence.
See United States v. Doggins, 633 F.3d 379, 384 (5th Cir. 2011).
      AFFIRMED.




                                          2